t c summary opinion united_states tax_court deborah y and donald j everhart petitioners v commissioner of internal revenue respondent docket no 2897-03s filed date deborah y and donald j everhart pro sese laurie a nasky for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 for the taxable_year after a concession by petitioners the issues for decision are whether petitioners failed to report income received by petitioner donald j everhart from ronald muhammad for contracting work and whether petitioners are liable for an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 for the taxable_year background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in chicago illinois on the date the petition was filed in this case petitioners timely filed a federal joint income_tax return for the taxable_year during taxable_year donald j everhart petitioner was a contractor licensed by the city of chicago petitioner was retained in that capacity by ronald muhammad mr muhammad to perform construction services at rental property owned by mr muhammad 1petitioners conceded that they failed to include in gross_income for taxable_year dollar_figure of interest_income to do the necessary repairs mr muhammad obtained a home rehabilitation loan of dollar_figure from wells fargo home mortgage inc petitioner was the general contractor of record on this home rehabilitation loan wells fargo home mortgage inc issued the proceeds of mr muhammad’s home rehabilitation loan on date and date by checks jointly payable to both mr muhammad and petitioner in the amounts of dollar_figure and dollar_figure respectively both mr muhammad and petitioner endorsed these checks mr muhammad deposited the proceeds from these checks into his bank account at shore bank wells fargo home mortgage inc also issued to petitioner a form 1099-misc miscellaneous income for taxable_year reflecting a distribution to petitioner of nonemployee compensation in the amount of dollar_figure at the beginning of their work relationship petitioner and mr muhammad did not enter into any contract outlining the scope of the work to be performed petitioner testified he and mr muhammad entered into a contract later in taxable_year however no contract was offered into evidence at trial petitioner received and negotiated the following checks totaling dollar_figure drawn on mr muhammad’s shore bank account payable to petitioner date check memo amount tax from wells fargo dumpster dollar_figure big_number roof final payment for heating soffit for kitchen roofing material front roof shingles roofing rubbish closet drywall wiring intercom recess lighting big_number 1st ½ payment for concrete for basement big_number copping chps bricking of 1st floor big_number plumbing roofing labor roof bal big_number final payment concrete basement big_number big_number insulation drywall flashing big_number electrical drywall carpentry total dollar_figure roofing labor material drywall installation electrical labor drywall tax petitioner also maintained a checking account with shore bank during taxable_year during the period from date through date petitioner made deposits in his shore bank account as follows date amount dollar_figure big_number total dollar_figure during the period from date through date petitioner wrote checks totaling dollar_figure drawn on his shore bank account as follows date check description payable to deborah everhart payable to cash memo roof material payable to cash memo material plumb payable to cash memo material memo expense payable to cash memo material payable to cash memo labor payable to cash payable to cash memo expense payable to capital one memo collection sec_11 payable to cash memo expense payable to deborah everhart payable to julius jone sec_11 payable to kozmiwski memo mckey pogue memo apple sec_11 payable to cash memo material payable to cash payable to deborah everhart memo labor payable to cash payable to cash payable to cash memo expense memo expense memo expense memo expense payable to cash payable to cash payable to cash payable to cash payable to cash payable to cash payable to cash memo expense payable to cash payable to cash memo expense amount dollar_figure payable to cash payable to deborah y everhart memo donald everhart loan payable to cash payable to cash payable to cash payable to cash payable to cash total dollar_figure petitioner also signed a document entitled final waiver of lien which was dated date this document acknowledged petitioner’s receipt of dollar_figure for labor and material furnished for the renovation of mr muhammad’s rental property by notice_of_deficiency respondent determined that petitioners failed to report on their federal_income_tax return for the taxable_year income earned by petitioner received from mr muhammad for contracting work in the amount of dollar_figure respondent also determined that petitioners are liable for an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 for the taxable_year discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements 2this amount was determined by the form 1099-misc miscellaneous income from wells fargo home mortgage inc which reported nonemployee compensation of dollar_figure less self employment_tax deduction of dollar_figure cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to respondent with respect to the unreported income respondent has the burden of production with respect to the accuracy-related_penalty however sec_7491 116_tc_438 therefore petitioner bears the burden of showing that the deposits made to his account checks cashed and checks written on his account were not includable in his income as determined by respondent bank_deposits have been held to be prima facie evidence of income 87_tc_74 64_tc_651 affd 566_f2d_2 6th cir unreported income as stated previously respondent determined that petitioners failed to report income in tax_year in the amount of dollar_figure however petitioner argues that such payments were made pursuant to a contractor relationship he had with mr muhammad and therefore petitioner claims he was merely a conduit between mr muhammad and the subcontractors that petitioner hired to perform the work sec_61 defines gross_income as all income from whatever source derived unless otherwise provided the supreme court has consistently given this definition of gross_income a liberal construction in recognition of the intention of congress to tax all gains except those specifically exempted 348_us_426 see also 716_f2d_693 9th cir all realized accessions to wealth are presumed taxable_income unless the taxpayer can demonstrate that an acquisition is specifically exempted from taxation revg 79_tc_398 however pursuant to sec_162 a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on his or her trade_or_business a taxpayer is engaged in a trade_or_business if the taxpayer is involved in the activity with continuity and regularity and with the primary purpose of making a profit 480_us_23 893_f2d_656 4th cir affg 91_tc_686 petitioner has the burden of proving that he was engaged in a trade_or_business and as stated previously that the deposits made to his account checks cashed and checks written on his account were not includable in his income as determined by respondent rule a 503_us_79 292_us_435 welch v helvering supra petitioner does not deny that he received the payments from mr muhammad in the amounts determined by respondent in any event substantial evidence was presented which leads us to the conclusion that petitioner received the amounts calculated by respondent petitioner asserts that such payments were not income to him but advances made by mr muhammad to pay subcontractors and purchase materials for the renovation of mr muhammad’s rental property petitioner also asserts that he received the payments as agent for mr muhammad petitioner contends that he functioned merely as a conduit through which mr muhammad purchased labor and materials for the renovation project with the result that the payments received from mr muhammad are not taxable to him petitioner does not clearly explain the legal basis for this position and he cites no cases in support thereof we would agree that a taxpayer need not treat as income moneys which he did not receive under a claim of right which were not his to keep and which he was required to transmit to someone else as a mere conduit see 56_tc_530 affd 492_f2d_286 7th cir see also 5_tc_691 parker v commissioner tcmemo_1985_263 on the other hand if a taxpayer receives moneys under a claim of right and without restriction or limitation as to the disposition of the moneys then the taxpayer has received income even though it may still be claimed that he is not entitled to retain the money and even though he may be liable to restore its equivalent see 286_us_417 assuming petitioner was correct in his conduit or agency argument he would still have to substantiate that the deposits made to his account checks cashed and checks written on his account were not includable in his income however the record as a whole in the present case leads to the inescapable conclusion that petitioner was a self-employed contractor licensed by the city of chicago during taxable_year and that petitioner was the general contractor of record on the wells fargo home mortgage inc rehabilitation loan therefore it is unnecessary to consider petitioner’s conduit or agency argument sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering supra pincite deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any deduction claimed rule a new colonial ice co v helvering supra this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his or her own making 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir it appears from the testimony presented at trial that petitioner and mr muhammad had a loose work relationship in which mr muhammad would supply sums of money to petitioner in the form of cash and checks petitioner would then use these moneys to pay off expenses_incurred in the renovation of mr muhammad’s rental property any surplus or net profit was used to pay petitioner’s personal debts both petitioner and mr muhammad testified that they had receipts which could substantiate the expenditures of the renovation project however such receipts were lost or stolen neither petitioner nor mr muhammad attempted to contact third parties to receive duplicate receipts and neither individual attempted to reconstruct a list of such expenditures at trial petitioner elicited testimony from robert blacher mr blacher who was a subcontractor who did concrete work in the renovation of mr muhammad’s rental property mr blacher testified that he received payment of dollar_figure for his services from petitioner petitioner also elicited testimony from rafiq ahmad mr ahmad who did drywall work in the renovation project mr ahmad testified that he received payment of approximately dollar_figure for his services from petitioner petitioner offered into evidence copies of the aforementioned checks and applicable bank statements petitioner also testified that these payments were made for the renovation project petitioner also testified that the proceeds from these payments were used to pay for the labor and materials incurred in the renovation project based upon all of the facts and circumstances of this case we find that petitioner’s general contracting business had gross_income of dollar_figure in taxable_year we further find that petitioner has substantiated business_expense deductions relating to his general contracting business of dollar_figure for taxable_year as a result petitioners realized net_income of dollar_figure for the taxable_year in issue from petitioner’s general contracting business accuracy-related_penalty as stated previously respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 with respect to the underpayment attributable to the unreported income of petitioner sec_7491 provides that the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount specifically sec_7491 which wa sec_3it is possible that petitioner has incurred business_expense deductions in excess of this amount however due to petitioner’s lack of clear records petitioner is unable to substantiate further deductions and we are unable to estimate any further deductions under the rule in 39_f2d_540 2d cir enacted by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 provides as follows sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title as previously stated sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 there is no dispute that the examination in the present case commenced after date sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to any of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his proper tax_liability for the year id it is clear that petitioner was negligent with respect to the dollar_figure that was received by him through his general contracting business petitioner did not keep adequate books_and_records or otherwise substantiate the dollar_figure as required by the internal_revenue_code thus the amount of the accuracy- related penalty applicable to petitioners’ unreported income for taxable_year requires computation from the foregoing reviewed and adopted as the report of the small_tax_case division to reflect petitioners’ concessions and our resolution of the disputed matters decision will be entered under rule
